Title: To George Washington from William Heath, 21 September 1781
From: Heath, William
To: Washington, George


                  Dear General
                     
                     Head Quarters Continental Village Sepr 21st 1781
                  
                  I have just received an act of Congress of the 7th inst. of which the enclosed is coppy.  as I apprehend it will be impossible to form any tollerable judgement of the quantity of forrage, without ascertaining the number of horses & cattle belonging to the allied army which were supplied with forrage in West Chester County; permit me to request your order to the Quartermasters of the allied Army, to transmit me such returns, as soon as may be convenient.
                  I have received a confirmation of the heavy Cannon being taken out of the grand battery in New York, and that it was done in the night.
                  Our hopes are high that your Excellency will make an easy conquest of Lord Cornwallis, & that the Campaigne will close with the reduction of New York.  I have the honor to be with the greatest respect Your Excellencys Most Obedient Servant
                  
                     W. Heath
                  
                  
                     P.S.  Colo. Worms von Wurmb’s Corps is among the ambushed Troops at New York excepting the Invalids who remain at the Bridge.
                  
                  
                     W.H.
                  
               